[Cite as State v. Pillar, 2012-Ohio-3926.]


                                         COURT OF APPEALS
                                    TUSCARAWAS COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      JUDGES:
                                                   Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Julie A. Edwards, J.
-vs-
                                                   Case No. 2012 AP 01 0007
MILES S. PILLAR

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Criminal Appeal from the New Philadelphia
                                                Municipal Court, Case No. CRB 0901001
                                                A, B, C

JUDGMENT:                                       Affirmed



DATE OF JUDGMENT ENTRY:                         August 24, 2012



APPEARANCES:

For Appellee                                    For Appellant

RONALD L. COLLINS                               MATTHEW P. MULLEN
DOVER CITY PROSECUTOR                           KRUGLIAK, WILKINS, GRIFFITHS
714 North Wooster Avenue                        & DOUGHERTY CO., LPA
Dover, Ohio 44622                               158 North Broadway
                                                New Philadelphia, Ohio 44663
Tuscarawas County, Case No. 2012 AP 01 0007                                           2

Wise, J.

       {¶1}    Appellant Miles S. Pillar appeals his conviction, in the New Philadelphia

Municipal     Court,    Tuscarawas   County,   on   three   counts    of   misdemeanor

telecommunications harassment. Appellee is the State of Ohio. The relevant facts

leading to this appeal are as follows.

       {¶2}    Appellant is the owner of Red Hill Crane and Equipment Rental Company,

located in Dover, Ohio. At some point in the fall of 2008, Ryan Weaver, owner of

Affordable Tree Service, rented some heavy equipment from Red Hill to use in his

business. A heated dispute thereafter arose between the two entities as to payment for

the use of the equipment.

       {¶3}    Appellant and some of Red Hill’s employees sent repeated invoices to

Weaver’s business address, but Weaver did not respond. Appellant thereupon called

Weaver via telephone once on August 7, 2009 and two times on August 10, 2009.

Weaver refused to speak to appellant or any of the employees when the telephone calls

were made. In fact, Weaver later testified that he told appellant during the first phone

call not to call back. Tr. at 7.

       {¶4}    Appellant again called Weaver on the morning of August 11, 2009. At that

point, Weaver went to the Dover Police Department to make a complaint about

appellant regarding the attempted debt collection. A Dover police officer contacted

appellant and advised him to cease making the calls. Appellant nonetheless made at

least three more calls to Weaver.

       {¶5}    Appellant was thereafter charged with three counts of telecommunications

harassment, in violation of R.C. 2917.21(A)(5). Appellant pled not guilty, and the case
Tuscarawas County, Case No. 2012 AP 01 0007                                           3


proceeded to a bench trial before a magistrate on October 12, 2009. Appellant

appeared pro se for the trial. The next day, the magistrate issued a decision finding

appellant guilty on the three counts, and sentencing him, inter alia, to a 180-day

suspended jail sentence with community control sanctions. Appellant thereupon

retained counsel, and on October 29, 2009 filed an objection to the decision of the

magistrate.

      {¶6}    On December 29, 2011, the trial court issued a judgment entry adopting

the magistrate’s decision finding appellant guilty on three counts of telecommunications

harassment in violation of R.C. 2917.21(A)(5). The trial court specifically noted it was

not persuaded by appellant’s argument that the statute was overbroad and/or an

infringement of free speech. Judgment Entry, December 29, 2011, at 2.

      {¶7}    On January 27, 2012, appellant filed a notice of appeal. He herein raises

the following sole Assignment of Error:

      {¶8}    “I.   THE TRIAL COURT ERRED IN ADOPTING THE MAGISTRATE'S

DECISION AND ORDER REGARDING THE DEFENDANT-APPELLANT'S ALLEGED

VIOLATION OF OHIO'S TELECOMMUNICATIONS HARASSMENT STATUTE, ORC §

2917.21, AS THE APPLICATION OF SAID STATUTE IS UNCONSTITUTIONALLY

OVERBROAD, AND CONFLICTS WITH THE FEDERAL FAIR DEBT COLLECTION

PRACTICES ACT, 15 U.S.C. § 1692.

                                               I.

      {¶9}    In his sole Assignment of Error, appellant argues the trial court erred in

finding him guilty of telecommunications harassment under R.C. 2917.21. We disagree.

      {¶10} The statute in question provides in pertinent part as follows:
Tuscarawas County, Case No. 2012 AP 01 0007                                               4


       {¶11} “(A) No person shall knowingly make or cause to be made a

telecommunication, or knowingly permit a telecommunication to be made from a

telecommunications device under the person's control, to another, if the caller does any

of the following:

       {¶12} “***

       {¶13} “(5) Knowingly makes the telecommunication to the recipient of the

telecommunication, to another person at the premises to which the telecommunication

is made, or to those premises, and the recipient or another person at those premises

previously has told the caller not to make a telecommunication to those premises or to

any persons at those premises.”

                    Exemption Under the Fair Debt Collection Practices Act

       {¶14} As an initial matter, we recognize that R.C. 2917.21(F) provides a defense

for persons attempting to collect certain debts:

       {¶15} "Nothing    in   this   section   prohibits    a   person   from   making    a

telecommunication to a debtor that is in compliance with the 'Fair Debt Collection

Practices Act,' 91 Stat. 874 (1977), 15 U.S.C. 1692. ***"

       {¶16} Although appellant in the case sub judice has not specifically presented

his claims on a “sufficiency of the evidence” basis, we note in the interest of justice that

the evidence at trial would not have warranted an application of the protection provided

by R.C. 2917.21(F), supra, to the collection calls made or directed by appellant. The

Fair Debt Collection Practices Act “governs the collection of consumer debts, which are

defined at 15 U.S.C.A. Sec. 1692a as ‘any obligation or alleged obligation of a

consumer to pay money arising out of a transaction in which the money, property,
Tuscarawas County, Case No. 2012 AP 01 0007                                              5


insurance, or services which are the subject of the transaction are primarily for personal,

family, or household purposes, whether or not such obligation has been reduced to

judgment.’” State Dept. of Taxation v. Diefenbaugh, Lucas App.No. L-07-1056, 2007-

Ohio-5996, ¶ 13 (emphasis added). Appellant does not herein dispute that his actions at

issue were those of a business owner attempting to collect on a commercial debt, rather

than a consumer debt. See Appellant’s Brief at 8. Hence, appellant cannot rely on the

FDCPA in this context.

                                Constitutionality of R.C. 2917.21

       {¶17} We therefore turn our attention to appellant’s constitutional argument. An

analysis of such a challenge to a duly-enacted statute generally begins with the basic

premise that acts of the Ohio General Assembly enjoy a strong presumption of

constitutionality. See State v. Eichorn, Morrow App. No. 02CA953, 2003–Ohio–3415, ¶

23, citing State v. Gill (1992), 63 Ohio St.3d 53, 55, 584 N.E.2d 1200. Laws which

regulate constitutionally protected conduct, including freedom of speech, must be

precisely constructed to target or address the exact source of the legislative concern at

issue. See State v. Woodbridge, 153 Ohio App. 3d 121, 125-26, 791 N.E.2d 1035,

2003-Ohio-2931, citing Painesville Bldg. Dept. v. Dworken & Bernstein Co., L.P.A., 89

Ohio St. 3d 564, 568, 733 N.E.2d 1152, 2000-Ohio-488. However, commercial speech

is afforded less constitutional protection than other constitutionally guaranteed

expression. Bench Signs Unlimited, Inc. v. Lake Twp. Bd. of Zoning Appeals, 149 Ohio

App.3d 462, 777 N.E.2d 912, 2002-Ohio-5436, ¶ 19, citing United States v. Edge

Broadcasting Co. (1993), 509 U.S. 418, 426, 113 S.Ct. 2696, 125 L.Ed.2d 345. The

United States Supreme Court, in the case of Cent. Hudson Gas & Elec. Corp. v. Pub.
Tuscarawas County, Case No. 2012 AP 01 0007                                             6

Serv. Comm. of New York (1980), 447 U.S. 557, 100 S.Ct. 2343, 65 L.Ed.2d 341,

promulgated a four-part test for assessing governmental restrictions on commercial

speech as distinguished from more fully protected speech. First, only commercial

speech that is truthful and not misleading receives First Amendment protection. Second,

a restriction on truthful, not misleading commercial speech must seek to implement a

substantial governmental interest. Third, the restriction must directly advance the

governmental interest involved. Fourth, the restriction must not be more extensive than

necessary to serve that interest. See Central Hudson at 564, 100 S.Ct. 2343, 65

L.Ed.2d 341.

      {¶18} The legislative intent behind R.C. 2917.21 has been recognized as

advancing a legitimate state interest in protecting citizens from unwanted intrusions into

their privacy. See State v. Rettig, Henry App.Nos. 7-91-14, 7-91-15, 1992 WL 19326.

Upon review of the language of R.C. 2917.21(A)(5), we find the General Assembly, in

seeking to protect the privacy rights of citizens, including alleged debtors, has not

unduly restricted the exercise of commercial speech by creditors seeking to collect on

accounts via telephonic communication. Under subsection (A)(5), no criminal culpability

even attaches in making such calls unless the claimed debtor or person at the premises

has told the creditor not to make calls to the debtor’s premises or to any persons at the

premises. Moreover, even where the creditor has been so advised not to call, nothing in

the statute prevents the creditor from communicating about or collecting on the claimed

commercial debt by non-telecommunicative legal means. We further note that at least

two other appellate courts in Ohio have determined that R.C. 2917.21(A)(5) is not
Tuscarawas County, Case No. 2012 AP 01 0007                                          7

unconstitutionally overbroad. See Rettig, supra; State v. Gibbs (1999), 134 Ohio App.3d

247, 730 N.E.2d 1027 (Clermont County).

      {¶19} We are not herein persuaded that R.C. 2917.21(A)(5) is unconstitutionally

overbroad or in conflict with the FDCPA. Appellant's sole Assignment of Error is

therefore overruled.

      {¶20} For the foregoing reasons, the decision of the New Philadelphia Municipal

Court, Tuscarawas County, Ohio, is hereby affirmed.



By: Wise, J.

Gwin, P. J., and

Edwards, J., concur.



                                           ___________________________________


                                           ___________________________________


                                           ___________________________________

                                                              JUDGES
JWW/d 0724
Tuscarawas County, Case No. 2012 AP 01 0007                                8


            IN THE COURT OF APPEALS FOR TUSCARAWAS COUNTY, OHIO
                           FIFTH APPELLATE DISTRICT




STATE OF OHIO                         :
                                      :
       Plaintiff-Appellee             :
                                      :
-vs-                                  :        JUDGMENT ENTRY
                                      :
MILES S. PILLAR                       :
                                      :
       Defendant-Appellant            :        Case No. 2012 AP 01 0007




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the New Philadelphia Municipal Court, Tuscarawas County, Ohio, is

affirmed.

       Costs assessed to appellant.




                                      ___________________________________


                                      ___________________________________


                                      ___________________________________

                                                       JUDGES